    Case: 4:18-cr-00016-AGF Doc. #: 53 Filed: 10/23/18 Page: 1 of 4 PageID #: 120

                                                                                           FILED. -
                                UNITED STATES DISTRICT COURT                            OCT 2JtZ018
                                EASTERN DISTRICT OF MISSOURI                          U.S. DISTRICT COURT
                                      EASTERN DIVISION                              EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS

   UNITED STATES OF AMERICA,                       )
              '
                                                   )
                  Plaintiff,                       )
                                                   )
   v.                                              )       No. Sl-4:18-cr-00016-AGF
                                                   )   '

   DALE W. JOHANSEN,                               )
                                                   )
                  Defendant.                       )


                                  SUPERSEDING INFORMATION

The United States Attorney charges:

        1. At all times relative to this Information, Rogue Creek was a vacation community containing

three lakes located in Potosi, Missouri and composed of approximately 90 active connections to the

drinking water and sewer systems. Drinking water to this community was supplied by well water

obtained through an on-site well. In 1994, Rogue Creek Utilities, Inc. was established to provide all

sewer and water services and management to Rogue Creek.

        2.     On or about November 1, 2011, JOHANSEN established Johansen Consulting Services,

later Johansen Consulting Services LLC, located in Jefferson City, Missouri. JOHANSEN was the sole

manager of JOhansen Consulting Services, LLC. Johansen Consulting Services, LLC, was appointed as

the receiver for Rogue Creek Utilities, Inc. and JOHANSEN became responsible for overseeing its

drinking water and wastewater utilities on June 11, 2012.

        3.     In or around 1994, the Missouri Department of Natural Resources ("MDNR") received             \



results concerning levels of lead in the well water at Rogue Creek. As a result, the MDNR mandated that

Rogue Creek Utilities, Inc. treat the well water for lead removal. A treatment system was installed and
     Case: 4:18-cr-00016-AGF Doc. #: 53 Filed: 10/23/18 Page: 2 of 4 PageID #: 121



later replaced by a lead reduction system (hereinafter "water softener system") which had been approved

by the MDNR on or about January 8, 2003.

        4.     At all times relative to this Information, as part of JOHANSEN's duties as receiver,

JOHANSEN was required to collect samples and provide proper operation at Rogue Creek, including

the oversight and maintenance of the water softener system. In or about March of 2016, the MDNR
                                           ,                                I



attempted to schedule a routine inspection of Rogue Creek's drinking water system. On or about March

9, 2016, the MDNR learned that the water softener system at Rogue Creek was not operational. During

the time frame that the water softener system was off, the residents of Rogue Creek received well water

that was not treated for lead removal.

        5.     On or ab?ut March 10, 2016, the Missouri Rural Water Association, at the request of the

MDNR, traveled to Rogue Creek to perform maintenance on the water softener system. On this same

day, the water softener system was brought back on-line so that the water was again being treated to

remove lead.

        6.     On or about March 11, 2016, the MDNR performed testing on the drinking water at

Rogue Creek. Results of this testing showed that three of five samples testedhigh for lead. The MDNR

issued a DO NOT DRINK ORDER for the community of Rogue Creek on or about March 11, 2016

recommending that residents drink bottled water. This ORDER was not lifted until on or about May 2,

2017.

        7. On or about March 17, 2016, within the Eastern District of Missouri,

                                         DALE W. JOHANSEN,

the defendant herein, did willfully and knowingly make a materially false, fictitious, and fraudulent

statement and representation in a matter within the jurisdiction of the Environmental Protection Agency


                                                2
    Case: 4:18-cr-00016-AGF Doc. #: 53 Filed: 10/23/18 Page: 3 of 4 PageID #: 122



by telling investigators with the Missouri Department of Natural Resources that the water softener

system had been off-line for 6-8 weeks from the day of the interview. In truth and fact, JOHANSEN

well knew the water softener system had not been in operation since September 2015 (almost 6 months

from the day of the interview).

     In violation of Title 18, United States Code, Section 1001.

                                                       Respedfully submitted,




                                                   /   >;r_.....                ~


                                                   ".-DIANNA R. COLLINS, #59641MO
                                                      Assistant United States· Attorney
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63 i 02
                                                      (314) 539-2200




                                               3
 Case: 4:18-cr-00016-AGF Doc. #: 53 Filed: 10/23/18 Page: 4 of 4 PageID #: 123



UNITED STATES OF AMERICA                       )
EASTERN DIVISION                               )
EASTERN DISTRICT OF MISSOURI                   )


     I, Dianna R. Collins, Assistant United States Attorn~y for the Eastern District of Missouri,

being duly sworn, do say that the foregoing information is true as I verily believe.




     Subscribed and sworn to before me this~ day of October, 2018.
